USDC IN/ND case 1:21-cv-00308 document 1-2 filed 08/13/21 page 1 of 3




REMOVAL TO FEDERAL COURT

           STATE COURT RECORD

                      STATE OF INDIANA

                      Allen Superior Court 3

                     02D03-2106-CT-000338

                  KATHLEEN McDERMOND

                                 v.

                HOBBY LOBBY STORES, INC.
8/13/2021                                                                Summary - MyCase
                   USDC
                 This         IN/ND
                      is not the officialcase   1:21-cv-00308
                                         court record. Official records document      1-2 filed
                                                                        of court proceedings      08/13/21
                                                                                             may only be obtainedpage
                                                                                                                  directly2from
                                                                                                                            of 3the
                 court maintaining a particular record.


   Kathleen Mcdermond v. Hobby Lobby Stores Inc
    Case Number                                   02D03-2106-CT-000338

    Court                                         Allen Superior Court 3

    Type                                          CT - Civil Tort

    Filed                                         06/23/2021

    Status                                        06/23/2021 , Pending (active)


   Parties to the Case
   Defendant Hobby Lobby Stores Inc
      Address
      5519 Coldwater Road
      Fort Wayne, IN 46825

   Plaintiff      Mcdermond, Kathleen
      Address
      1619 Galapagos Drive
      Fort Wayne, IN 46814
      Attorney
      Elizabeth Scherer
      #3153349, Retained

      132 East Berry Street
      Fort Wayne, IN 46802
      260-424-0954(W)


   Chronological Case Summary
    06/23/2021 Cause Of Actions
                  Complaint
                  Action Type
                  Claim

    06/23/2021 Case Opened as a New Filing


    06/23/2021         Complaint/Equivalent Pleading Filed
                  Complaint for Damages

                  Filed By:                        Mcdermond, Kathleen
                  File Stamp:                      06/23/2021

    06/23/2021         Jury Trial Demand Filed
                  Jury Demand

                  Filed By:                        Mcdermond, Kathleen
                  File Stamp:                      06/23/2021




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IjF0OFRmQjc1UlJab2hBNzVFeWZta0JLcjNiNDRZU3N4RzJETkJFd…   1/2
8/13/2021                                                                 Summary - MyCase
                    USDC IN/ND case 1:21-cv-00308 document 1-2 filed 08/13/21 page 3 of 3
    06/23/2021          Appearance Filed
                   Scherer Appearance

                   For Party:                       Mcdermond, Kathleen
                   File Stamp:                      06/23/2021

    06/23/2021          Subpoena/Summons Filed
                   Summons

                   Filed By:                        Mcdermond, Kathleen
                   File Stamp:                      06/23/2021

    08/02/2021          Service Returned Served (E-Filing)
                   Notice of Proof of Service

                   Filed By:                        Mcdermond, Kathleen
                   File Stamp:                      07/30/2021


   Financial Information
   * Financial Balances reflected are current representations of transactions processed by the Clerk’s Office. Please note that any balance
     due does not reflect interest that has accrued – if applicable – since the last payment. For questions/concerns regarding balances
     shown, please contact the Clerk’s Office.

   Mcdermond, Kathleen
   Plaintiff

   Balance Due (as of 08/13/2021)
   0.00

   Charge Summary
    Description                                                                   Amount               Credit               Payment
    Court Costs and Filing Fees                                                   157.00               0.00                 157.00

   Transaction Summary
    Date                  Description                                             Amount
    06/23/2021            Transaction Assessment                                  157.00
    06/23/2021            Electronic Payment                                      (157.00)



                  This is not the official court record. Official records of court proceedings may only be obtained directly from the
                  court maintaining a particular record.




https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IjF0OFRmQjc1UlJab2hBNzVFeWZta0JLcjNiNDRZU3N4RzJETkJFd…           2/2
